COURT OF APPEALS OF VIRGINIA


            Present: Chief Judge Felton, Judges Humphreys and Chafin
PUBLISHED


            Argued at Salem, Virginia


            RAHEEM MONTAZ KNIGHT
                                                                                OPINION BY
            v.     Record No. 0066-12-3                              CHIEF JUDGE WALTER S. FELTON, JR.
                                                                             DECEMBER 18, 2012
            COMMONWEALTH OF VIRGINIA


                             FROM THE CIRCUIT COURT OF THE CITY OF DANVILLE
                                          Joseph W. Milam, Jr., Judge

                           M. Lee Smallwood, II, Assistant Public Defender (Office of the
                           Public Defender, on brief), for appellant.

                           Aaron J. Campbell, Assistant Attorney General (Kenneth T.
                           Cuccinelli, II, Attorney General, on brief), for appellee.


                   Raheem Montaz Knight (“appellant”) appeals his conviction of carrying a concealed

            weapon, second or subsequent offense, in violation of Code § 18.2-308. Appellant asserts the

            Circuit Court of the City of Danville (“trial court”) erred by denying his pretrial motion to suppress

            the firearm seized by police from his backpack during a warrantless search. For the following

            reasons, we conclude that the trial court erred by denying appellant’s motion to suppress evidence

            of the firearm seized from his backpack.

                                                    I. BACKGROUND

                   “On appeal from a denial of a suppression motion, we must review the evidence in the light

            most favorable to the Commonwealth, giving it the benefit of any reasonable inferences.” Slayton

            v. Commonwealth, 41 Va. App. 101, 103, 582 S.E.2d 448, 449 (2003).

                   So viewed, the evidence showed that on June 23, 2011, Danville Sheriff’s Deputy Brenda

            Hayes was working in her off-duty capacity as a security guard for Piedmont Mall. On that day, she
was situated in the security guard office, located inside the mall, approximately twelve feet from

one of the mall’s main entryways. 1

        Shortly before 6:00 p.m., appellant entered the security guard office where Deputy Hayes

was seated. Appellant explained to her that he had a fight with his girlfriend, C.A., in the mall

parking lot, that he hit her, that she was outside the mall in their vehicle, and that he wanted Deputy

Hayes to accompany him to the parking lot to help “calm her down.” Deputy Hayes offered to send

a mobile unit to the parking lot to assist appellant, but appellant repeated his request that Deputy

Hayes assist him. Deputy Hayes noticed that appellant was carrying a black backpack and some

CDs.2

        Deputy Hayes agreed to accompany appellant to the parking lot. She walked out of the

security office first, followed by appellant, who left his backpack in the security office. As she and

appellant approached the glass doors at the mall’s entrance, Deputy Hayes saw “two Danville Police

cars coming across the parking lot.” When she saw the police vehicles, she returned to the security

office. Appellant proceeded to leave the mall and walk toward the parking lot.3

        When Deputy Hayes returned to the security guard office, she noticed appellant’s backpack

inside the office beside the door. She locked the office door, securing the backpack inside, and

proceeded to the parking lot where appellant, C.A., and the Danville police officers were located.

She approached Danville Police Department Officer Lancaster and informed him that appellant left




        1
         The mall entryway, consisting of glass double doors and windows, was so situated that the
parking lot was visible from inside the mall.
        2
            Appellant told Deputy Hayes that he came to the mall to sell his CDs.
        3
          Deputy Hayes testified that her entire exchange with appellant took less than five minutes
and that no other person entered or exited the mall at that entrance during that time period.

                                                  -2-
“a [] black bag inside the mall office.”4 She also told the officer that he “needed to come and take a

look at the bag.” Officer Lancaster advised her that he would “be in there in a minute.” Deputy

Hayes then returned to the security guard office.

        After speaking with appellant and C.A. in the parking lot, Officer Lancaster entered the mall

and joined Deputy Hayes in the security guard office. Officer Lancaster testified that when he

entered the security office he “observed [the backpack] sort of right near the doorway of the office.

I picked the bag up and when I picked the bag up, I opened it, and inside, I noticed a weapon inside

of a holster.” Officer Lancaster then returned to the parking lot and “approached [appellant] with

the backpack” in his hand. When he asked appellant what was in the backpack, “[I said to him]

‘Don’t lie.’” Appellant responded that there was a handgun inside the backpack. Officer Lancaster

subsequently arrested appellant for carrying a concealed weapon, second or subsequent offense, in

violation of Code § 18.2-308.

        Prior to trial, appellant moved the trial court “to suppress all evidence seized as a result of

the warrantless and non-consensual search of his [backpack]” by Officer Lancaster. He asserted

that “[n]o consent or exigent circumstances existed that would justify a search of the [backpack]

without a warrant.” The Commonwealth asked the trial court to deny appellant’s motion to

suppress, arguing that Officer Lancaster’s warrantless search of appellant’s backpack was valid

under the “community caretaker” exception to the warrant requirement, that appellant abandoned

his privacy interest in his backpack when he left it in the mall, and that Officer Lancaster inevitably

would have discovered the handgun in appellant’s backpack.

        Officer Lancaster, Deputy Hayes, appellant, and C.A. each testified at the pretrial hearing

on appellant’s motion to suppress evidence of the handgun found in his backpack. After hearing


        4
         Officer Lancaster testified that he was dispatched to Piedmont Mall on June 23, 2011
because of a reported domestic dispute. When he arrived at the mall, he saw appellant and C.A.
in the parking lot. C.A. told Officer Lancaster that she and appellant had a dispute.
                                                -3-
that testimony and argument from the Commonwealth and appellant, the trial court found that

appellant left the backpack inside the mall security office, that the backpack belonged to

appellant, and that Deputy Hayes informed Officer Lancaster that the backpack belonged to

appellant. The trial court also found that Officer Lancaster’s warrantless search of appellant’s

backpack inside the mall security office did not violate his Fourth Amendment right against

unreasonable searches. It found that Officer Lancaster’s warrantless search of appellant’s

backpack was a valid exercise of his “community caretaker” function. The trial court stated that,

as “gratuitous bailees” of appellant’s backpack, Deputy Hayes and Officer Lancaster “had some

duty . . . which validate[d] the [community] caretaker function.” The trial court also found that

Officer Lancaster did not act in bad faith by opening and searching appellant’s backpack without

a warrant. Accordingly, it denied appellant’s motion to suppress the handgun found in his

backpack.

        Pursuant to Code § 19.2-254, appellant entered a conditional guilty plea to carrying a

concealed weapon, second or subsequent offense, in violation of Code § 18.2-308. The trial

court found appellant guilty of the charged offense and sentenced him to four years’

imprisonment, with all but forty-five days suspended.

                                            II. ANALYSIS

        “Appellate review of a trial court’s denial of a defendant’s motion to suppress is de novo

when the defendant claims that the evidence sought to be suppressed was seized in violation of the

Fourth Amendment.” Glenn v. Commonwealth, 275 Va. 123, 130, 654 S.E.2d 910, 913 (2008). On

such review, the appellate court is “bound by the trial court’s findings of historical fact unless

‘plainly wrong’ or without evidence to support them.” McGee v. Commonwealth, 25 Va. App. 193,

198, 487 S.E.2d 259, 261 (1997) (en banc) (quoting Ornelas v. United States, 517 U.S. 690, 699

(1996)). “To prevail on appeal, ‘the defendant must show that the trial court’s denial of his

                                                  -4-
suppression motion, when the evidence is considered in the light most favorable to the prosecution,

was reversible error.’” Slayton, 41 Va. App. at 105, 582 S.E.2d at 450 (quoting Whitfield v.

Commonwealth, 265 Va. 358, 361, 576 S.E.2d 463, 464 (2003)).

                                  A. Community Caretaker Doctrine

        Appellant first asserts that the trial court erred by finding that Officer Lancaster’s

warrantless search of his backpack was reasonable under the community caretaker doctrine.

        Searches and seizures conducted without a warrant are presumptively invalid. Minnesota v.

Dickerson, 508 U.S. 366, 372 (1993). However, Virginia recognizes a “community caretaker”

exception to the Fourth Amendment warrant requirement. See King v. Commonwealth, 39
Va. App. 306, 309, 572 S.E.2d 518, 520 (2002).

        The community caretaker exception requires that an officer have an objectively reasonable

belief that his conduct in searching a closed container, such as the backpack here, is necessary to

provide aid or to protect members of the public from physical harm. See Williams v.

Commonwealth, 42 Va. App. 723, 730, 594 S.E.2d 305, 309 (2004); Commonwealth v. Waters, 20
Va. App. 285, 290, 456 S.E.2d 527, 530 (1995). For a warrantless search of a closed container to be

upheld as permitted within the Fourth Amendment, the warrantless entry must be “totally divorced”

from a criminal investigation. Cady v. Dombrowski, 413 U.S. 433, 441 (1973).

        Whether a warrantless search of a closed container under the community caretaker

exception to the warrant requirement is within the recognized exception is determined by whether,

based upon the totality of the circumstances, it was reasonable for the officer to believe that the

search was necessary for: (1) the protection of the owner’s property while it remained in police

custody; (2) the protection of police against claims or disputes concerning lost or stolen property; or

(3) protection of the public and the police from physical danger. Williams, 42 Va. App. at 730, 594




                                                  -5-
S.E.2d at 309. Overall, “[o]bjective reasonableness remains the linchpin of determining the validity

of [the] action.” Waters, 20 Va. App. at 290, 456 S.E.2d at 530.

        Viewed in the light most favorable to the Commonwealth, the evidence presented at the

motion to suppress hearing proved that Deputy Hayes knew that the backpack that had been left in

the security guard office belonged to appellant. Indeed, Deputy Hayes expressly told Officer

Lancaster that appellant left his backpack in her office.

        The record was bereft of any evidence that Officer Lancaster searched the backpack to

protect himself or Deputy Hayes from any “claims or disputes” regarding appellant’s property.

Williams, 42 Va. App. at 730, 594 S.E.2d at 309. Neither Deputy Hayes nor Officer Lancaster

articulated any reasonable suspicion that the backpack or its unknown contents posed a danger to

the public. Rather, Deputy Hayes testified, without explaining why, she found it “suspicious” that

appellant left his backpack in the security guard office under “the circumstances.” Officer

Lancaster testified that he searched the backpack because he was “curious” about its weight, without

testifying why he thought its weight was suspicious of activity that posed a danger to the public.

        Stated simply, the evidence presented in the record presented on appeal wholly fails to

implicate public safety concerns or the safeguarding of personal property. The record lacks

evidence that gives rise to an objectively reasonable belief that Officer Lancaster’s searching

appellant’s backpack was necessary to protect the backpack or its contents from theft or damage; to

protect Deputy Hayes or Officer Lancaster from appellant’s claims of stolen property; or to protect

the police or public from danger.

        Accordingly, we conclude that the trial court erred by finding that Officer Lancaster’s

warrantless search of appellant’s backpack was reasonable under the community caretaker

exception to the warrant requirement.




                                                  -6-
                                          B. Abandonment

        The Commonwealth additionally asserts that, notwithstanding any finding by this Court that

Officer Lancaster’s warrantless search of appellant’s backpack was not objectively reasonable under

the community caretaker exception to the warrant requirement, we should nonetheless affirm the

judgment of the trial court under the “right result, wrong reason” doctrine. It contends that we

should conclude that appellant abandoned any privacy interest he had in the backpack when he left

it unattended in the security guard office. The Commonwealth asserts that an individual having a

legitimate expectation of privacy in an object may nevertheless abandon that expectation, and

thereby forfeit “all standing to complain of its warrantless search and seizure.” Wechsler v.

Commonwealth, 20 Va. App. 162, 173, 455 S.E.2d 744, 749 (1995).

        The Commonwealth argues that because this Court must review a trial court’s denial of a

motion to suppress de novo, it may affirm, under prescribed circumstances, on a legal ground the

trial court did not reach. See Frye v. Commonwealth, 231 Va. 370, 389, 345 S.E.2d 267, 281

(1986) (“[W]e will not reverse a trial court’s ruling when, as here, the correct result has been

reached, although the court may have assigned the wrong reason for its ruling.”). However, an

appellate court may affirm on a ground other than that relied upon by the trial court only “when the

evidence in the record supports the new argument on appeal, and the development of additional

facts is not necessary.” Perry v. Commonwealth, 280 Va. 572, 579, 701 S.E.2d 431, 435 (2010).

        On this record, we disagree with the Commonwealth’s assertion that the trial court’s denial

of appellant’s motion to suppress evidence of the firearm should be affirmed by application of the

“right result, wrong reason” doctrine, that is, that appellant abandoned his backpack when he left it

in the security office.

        Abandonment of property by a person under Fourth Amendment analysis “is different from

the property law concept of abandonment. A person may retain a property interest in personal

                                                 -7-
property while, at the same time, relinquishing his or her reasonable expectation of privacy in that

property.” Commonwealth v. Holloway, 9 Va. App. 11, 18, 384 S.E.2d 99, 103 (1989). “‘A

person’s intent to retain a reasonable expectation of privacy [governs] whether the property has

been abandoned . . . [and] is to be determined by objective standards. Such an intent may be

inferred from words, acts[,] and other objective facts.’” Watts v. Commonwealth, 57 Va. App. 217,

228, 700 S.E.2d 480, 485 (2010) (quoting Holloway, 9 Va. App. at 18, 384 S.E.2d at 103). “The

determination of this intent must be made after consideration of all relevant circumstances, but two

factors are particularly important: denial of ownership and physical relinquishment of the

property.” Holloway, 9 Va. App. at 18, 384 S.E.2d at 103.

        Here, the trial court made no findings of fact regarding appellant’s purpose or motivation for

leaving his backpack in the security guard office. It did not find that appellant disclaimed

ownership of the backpack, nor is there any evidence in the record on appeal to suggest that he did.

The trial court did not make any factual finding that appellant intended to leave the mall without

retrieving his backpack, which he left in the security office. Moreover, the trial court made no

factual finding that appellant forgot he left the backpack in the office, that he left the backpack in

the office to conceal it from police, or that he otherwise intended to discard the backpack or its

contents. The trial court merely found that appellant left his backpack in the security guard office

when he departed from the office to speak with C.A. in the parking lot. This Court will not apply

the “right result, wrong reason” doctrine “‘where, because the trial court has rejected the right

reason or confined its decision to a specific ground, further factual resolution is needed before the

right reason may be assigned to support the trial court’s decision.’” Harris v. Commonwealth, 39
Va. App. 670, 676, 576 S.E.2d 228, 231 (2003) (en banc) (quoting Driscoll v. Commonwealth, 14
Va. App. 449, 452, 417 S.E.2d 312, 313-14 (1992)). Absent additional findings of fact by the trial




                                                  -8-
court, we conclude that the record on appeal is insufficient for this Court to conclude that appellant

abandoned his privacy interest in his backpack. 5

       Because the trial court made no factual finding on the issue of abandonment, we do not

reach the Commonwealth’s contention that appellant abandoned his Fourth Amendment expectation

of privacy in his backpack at the time Officer Lancaster conducted the warrantless search.

                              C. Application of the Exclusionary Rule

       The Commonwealth also asserts that, if this Court concludes that Officer Lancaster’s

search of appellant’s backpack was not objectively reasonable under the community caretaker

exception to the warrant requirement, it nonetheless should affirm the trial court’s denial of the

motion to suppress because the trial court found that Officer Lancaster acted in good faith by

searching appellant’s backpack. The Commonwealth asserts that, where an officer has executed

an illegal search in “complete good faith,” application of the exclusionary rule is inappropriate

because it does not serve to deter future unlawful police conduct. Michigan v. Tucker, 417 U.S.
433, 447 (1974).

       5
          We note that the trial court found that Deputy Hayes and Officer Lancaster were
“gratuitous bailees” of appellant’s backpack and that they owed some “duty” of care to safeguard
his property.
        The trial court’s finding that Officer Lancaster and Deputy Hayes were gratuitous bailees
of appellant’s backpack is a finding separate and distinct from determining that appellant
abandoned his privacy interest in his backpack. Other jurisdictions that have considered whether
an owner abandons his privacy interest in his property merely by virtue of a gratuitous bailment
have concluded that, under the Fourth Amendment, an owner retains a reasonable expectation of
privacy in lost or mislaid property, “diminished to the extent that the finder may examine and
search the lost property to determine its owner.” State v. Kealy, 907 P.2d 319, 326 (Wash. Ct.
App. 1995); see also State v. Ching, 678 P.2d 1088, 1092-93 (Haw. 1984) (controlled substances
found in a closed brass cylinder suppressed where the cylinder was inside an unzipped leather
pouch, police found owner’s identification before opening the cylinder, and defendant retained
an expectation of privacy in cylinder’s contents); State v. May, 608 A.2d 772, 776 (Me. 1992)
(controlled substances found in defendant’s misplaced wallet suppressed because the searching
officer knew to whom the wallet belonged and was not searching it for purposes of
identification); State v. Pidcock, 759 P.2d 1092, 1094-95 (Ore. 1988) (a misplaced briefcase that
was not deliberately left behind was not abandoned; however, the court nonetheless upheld the
officer’s examination of the contents of the case as a reasonable search undertaken in an effort to
identify the owner).
                                                 -9-
       The Fourth Amendment exclusionary rule “‘prevents evidence obtained in violation of

the [F]ourth [A]mendment from being used against an accused.’” Redmond v. Commonwealth,

57 Va. App. 254, 261, 701 S.E.2d 81, 84 (2010) (quoting Commonwealth v. Ealy, 12 Va. App.
744, 750, 407 S.E.2d 681, 685 (1991)).

       However, the exclusionary rule only applies where it “‘result[s] in appreciable

deterrence’” of unlawful police conduct. United States v. Leon, 468 U.S. 897, 909 (1984)

(quoting United States v. Janis, 428 U.S. 433, 454 (1976)).

               The deterrent purpose of the exclusionary rule necessarily assumes
               that the police have engaged in willful, or at the very least
               negligent, conduct which has deprived the defendant of some right.
               By refusing to admit evidence gained as a result of such conduct,
               the courts hope to instill in those particular investigating officers,
               or in their future counterparts, a greater degree of care toward the
               rights of an accused. Where the official action was pursued in
               complete good faith, however, the deterrence rationale loses much
               of its force.

Tucker, 417 U.S. at 447. The Court in Leon opined that “‘evidence obtained from a search

should be suppressed only if it can be said that the law enforcement officer had knowledge, or

may properly be charged with knowledge, that the search was unconstitutional under the Fourth

Amendment.’” Leon, 468 U.S. at 919 (quoting United States v. Peltier, 422 U.S. 531, 542

(1975)). As this Court recently held in Bellamy v. Commonwealth, 60 Va. App. 125, 724 S.E.2d
232 (2012), “[w]hen police err in the manner presented in this record, which is not ‘systemic

error or reckless disregard of constitutional requirements,’ any application of the exclusionary

rule to deter police misconduct ‘does not pay its way.’” Id. at 133, 724 S.E.2d at 236

(exclusionary rule did not require suppression of a .22 caliber bullet found in defendant’s pants

pocket during a search incident to arrest where investigating officer reasonably and in good faith

relied on a dispatcher’s erroneous report of an outstanding warrant for defendant’s arrest).




                                               - 10 -
       Unlike the circumstances presented in Bellamy, here Officer Lancaster could “‘properly

be charged with knowledge[] that the search [of appellant’s backpack] was unconstitutional

under the Fourth Amendment.’” Ward v. Commonwealth, 273 Va. 211, 225, 639 S.E.2d 269,

275-76 (2007) (quoting Leon, 468 U.S. at 919). The record reflects that Officer Lancaster told

the trial court that he knowingly executed a warrantless search of appellant’s backpack merely

because he was “curious” about its weight when he picked it up, without any further explanation

of why the weight of the backpack caused him to be “curious.” Mere curiosity, without more,

does not suffice to validate an otherwise unlawful search. Cf. Washington v. Commonwealth, 60
Va. App. 427, 436, 728 S.E.2d 521, 526 (2012) (exigent circumstances, coupled with a showing

of probable cause of house having been broken into, justified warrantless entry into home); Cauls

v. Commonwealth, 55 Va. App. 90, 98, 683 S.E.2d 847, 850-51 (2009) (“plain view” exception

to warrant requirement authorized warrantless seizure); Anderson v. Commonwealth, 48
Va. App. 704, 710, 634 S.E.2d 372, 375 (2006) (warrantless search may be made of a person

who is lawfully arrested); Jean-Laurent v. Commonwealth, 34 Va. App. 74, 78, 538 S.E.2d 316,

318 (2000) (warrant and probable cause are not required if consent is given freely and

voluntarily); Derr v. Commonwealth, 6 Va. App. 215, 219, 368 S.E.2d 916, 918 (1988)

(automobile may be stopped and searched without a warrant if there is probable cause to believe

it contains evidence of crime).

       Here, it is clear that Officer Lancaster failed to act “as a reasonable officer would and

should act in similar circumstances.” Arizona v. Evans, 514 U.S. 1, 11-12 (1995) (quoting Leon,

468 U.S. at 919-20). Accordingly, we decline to affirm the judgment of the trial court denying

appellant’s motion to suppress on the ground that Officer Lancaster acted in good faith by

searching appellant’s backpack.




                                               - 11 -
                              D. Fruit of the Poisonous Tree Doctrine

       Finally, the Commonwealth asserts that, notwithstanding any finding by this Court that

Officer Lancaster’s search of appellant’s backpack was not objectively reasonable under the

community caretaker or good faith exception to the warrant requirement, this Court nonetheless

should affirm the judgment of the trial court, denying appellant’s motion to suppress evidence of the

gun found in his backpack, because appellant told Officer Lancaster a gun was in the backpack

when asked by Officer Lancaster what was in the backpack. The Commonwealth asserts that

appellant’s response to Officer Lancaster was an “independent source” for the officer’s discovery of

the handgun. Warlick v. Commonwealth, 215 Va. 263, 266, 208 S.E.2d 746, 748 (1974).

       In determining whether evidence is derivative of an illegal act and, therefore, barred as “fruit

of the poisonous tree,” the question is “‘whether[,] granting establishment of the primary illegality,

the evidence to which the instant objection is made has been come at by exploitation of that

illegality or instead by means sufficiently distinguishable to be purged of the primary taint.’” Wong

Sun v. United States, 371 U.S. 471, 488 (1962) (quoting John M. Maguire, Evidence of Guilt 221

(1959)). Evidence is obtained by means “sufficiently distinguishable” from the primary taint so as

to be admissible despite illegality if it is “evidence attributed to an independent source.” Warlick,

215 Va. at 266, 208 S.E.2d at 748.

       In Segura v. United States, 468 U.S. 796 (1984), officers, armed with probable cause to

make an arrest, impermissibly entered Segura’s apartment without a warrant and absent exigent

circumstances justifying the entry. Id. at 804. The Supreme Court concluded that items discovered

in plain view during the initial entry should be suppressed. However, it held that the evidence

seized the following day as the result of a valid search warrant was admissible. Discussing the

“independent source” doctrine, the Court reasoned that

               [n]one of the information on which the warrant was secured was
               derived from or related in any way to the initial entry into petitioners’
                                                 - 12 -
               apartment; the information came from sources wholly unconnected
               with the entry and was known to the agents well before the initial
               entry. No information obtained during the initial entry or occupation
               of the apartment was needed or used by the agents to secure the
               warrant. It is therefore beyond dispute that the information
               possessed by the agents before they entered the apartment constituted
               an independent source for the discovery and seizure of the evidence
               now challenged.

Id. at 814.

        Here, Officer Lancaster approached appellant immediately after he unlawfully opened and

searched appellant’s backpack, confronted appellant with the backpack in his hand,6 asked appellant

what was in the backpack, and demanded that appellant tell the truth. When he asked appellant

what was in the backpack, and told him not to lie, Officer Lancaster already knew that the backpack

belonged to appellant and that his prior warrantless search of that backpack revealed it contained a

handgun. Unlike in Segura, here the “information obtained during” Officer Lancaster’s unlawful

warrantless search of appellant’s backpack was clearly “used by [Officer Lancaster] to secure”

appellant’s admission that there was a gun in his backpack. Id. Rather than being “wholly

unconnected” to Officer Lancaster’s unlawful warrantless search of appellant’s backpack, id.,

appellant’s admission that there was a handgun in his backpack was “obtained by exploitation of

th[at] unlawful search,” Ealy, 12 Va. App. at 755, 407 S.E.2d at 688. The evidence in the record on

appeal, viewed in the light most favorable to the Commonwealth, clearly demonstrates that

appellant’s response to Officer Lancaster’s direct question and demand that appellant tell the truth

of what was in the backpack, was not “sufficiently distinguishable [from the illegal search] to be

purged of the primary taint,” Wong Sun, 371 U.S. at 488, nor was it “wholly unrelated” to Officer

Lancaster’s illegal conduct, Segura, 468 U.S. at 814.




        6
         There is no indication in the record whether the backpack was zipped or unzipped when
Officer Lancaster presented it to appellant.
                                               - 13 -
                                       III. CONCLUSION

       We hold the trial court erred by denying appellant’s motion to suppress the handgun found

in his backpack. Accordingly, we reverse the judgment of the trial court and remand for further

proceedings consistent with this opinion.

                                                                           Reversed and remanded.




                                               - 14 -